In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00225-CR
        ______________________________


       DAVID JOHN BLUMEN, III, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 102nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 10F0702-102




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       David John Blumen, III, has filed pro se a notice of appeal from his conviction of unlawful

possession of a firearm by a felon. On our review of the clerk’s record, we noted that the trial

court’s certification of right of appeal stated that this was a plea agreement case and that Blumen

has no right of appeal.

       Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX. R. APP. P. 25.2(d).

       Because the trial court’s certification affirmatively shows Blumen has no right of appeal,

and because the record before us does not reflect that the certification is incorrect, see Dears v.

State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005), we must dismiss the appeal.

       We dismiss the appeal for want of jurisdiction.



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:           December 16, 2010
Date Decided:             December 17, 2010

Do Not Publish




                                                 2